USDC SDNY

 

DOCUMENT

UNITED STATES DISTRICT COURT DOG RONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK D ATE FILED; (> 39>7@—

x ‘Le 30-1q
ALEXIS MARQUEZ, °
Plaintiff,
-against-
DOUGLAS HOFFMAN, et al., 1:18-ev-7315 (ALC)
Defendants. ORDER
x

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of Plaintiff's letter dated December 26, 2019. The Parties are

ordered to proceed in accordance with the following revised briefing schedule with respect to the

pending Motion to Dismiss:
January 31, 2020

Plaintiffs Opposition:
February 28, 2020

Defendant’s Reply, if any:

SO ORDERED. 7 (Qu 2

Dated: December 30, 2019
ANDREW L. CARTER, JR.

New York, New York
United States District Judge

 

 
